FILED
                            NOT FOR PUBLICATION                                JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50139

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01143-SJO

  v.
                                                 MEMORANDUM *
BENITO TINOCO, a.k.a. Javier Fonseca
Areaga, a.k.a. Javier Fonseca,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Benito Tinoco appeals from the 37-month sentence imposed following his

guilty-plea conviction for being an illegal alien found in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction

under 28 U.S.C. § 1291, and we dismiss.

      Tinoco contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(4)(A)(ii) by denying him his right of allocution. Tinoco waived

his right to appeal this issue and has failed to show that the waiver is invalid.

Accordingly, we dismiss in light of the valid appeal waiver. See United States v.

Joyce, 357 F.3d 921, 924 (9th Cir. 2004).

      DISMISSED.




                                            2                                       10-50139